Title: To Thomas Jefferson from John Gassaway, 8 February 1809
From: Gassaway, John
To: Jefferson, Thomas


                  
                     Dear Sir/
                     Annapolis Feby. 8t. 1809.
                  
                  I have the honor to enclose to You the Maryland Gazette, in Which is contained Resolutions of a Democratic Meeting of the Citizens of Annapolis, expressive of their Sentiments, of the Measures lately adopted by the General Government
                  I have the honor to Subscribe myself Yr. Obt. Servt.
                  
                     Jno. Gassaway
                     
                  
               